Exhibit 10.1

 

[g111181moi001.jpg]

 

 

 

Lawrence D. Stern

 

Chairman and CEO

 

Talecris Biotherapeutics, Inc.

 

79 TW Alexander Drive

 

4101 Research Commons

 

Research Triangle Park, NC 27709

 

May 25, 2010

 

John Perkins

[      ]

[      ]

 

Dear John,

 

I am pleased to confirm that the Board of Directors has approved your promotion
to Executive Vice President, Global Commercial, Talecris Biotherapeutics
(“Talecris”). You will continue to report directly to me. This is a significant
and meaningful step forward in both the evolution of Talecris and your career.
You have consistently demonstrated an ability to think independently and
strategically, while also driving forward the required execution.

 

Your Position and Role

In the role of Executive Vice President, Global Commercial, you will initially
be responsible for global sales, marketing and product management, including
product life cycle management. As an Executive Vice President, your role
includes shaping the overall strategies and execution plans together with other
members of our leadership team. From time to time, as I determine in the best
interests of the Corporation, you may be asked to assume additional duties
consistent with general expectations of an Executive Vice President. Also from
time to time, as I determine, we may further optimize groups, organizations and
roles and your overall span of either direct or indirect control. In this role,
you are of course expected to focus on risk management, culture and ethics in
addition to performance of the corporation.

 

Your Base Salary, Target Bonus and Equity Incentive Awards

Effective the first full payroll period following your acceptance of this offer,
your adjusted base salary will be $420,000 paid in biweekly increments and your
target annual bonus will be 75% prorated based on your plan year eligible
earnings. As you are aware, funding for the Bonus program is based on a
combination of financial and other strategic goals and the Compensation
Committee of the Board will consider your individual performance in determining
your individual bonus award. Equity awards will be made at the discretion of the
Compensation Committee, consistent with other Executive Vice Presidents,
reflective of company and individual performance. The Compensation Committee of
the Board retains full discretion on the terms of the cash bonus plan and equity
awards.

 

Separation

You are also eligible for additional severance pay and benefits as described in
the attached Separation Pay Agreement.

 

Contingencies

Please be aware that this letter confirms that the offer of promotion is based
on no representations other than those set forth in this letter.

 

--------------------------------------------------------------------------------


 

To confirm your acceptance of this promotion, please sign where indicated below
and return a copy of this letter along with the Separation Pay Agreement to Kari
Heerdt, SVP, Human Resources, so that we may place it in your personnel file.

 

Sincerely,

 

 

Lawrence D. Stern

Chairman and CEO

Talecris Biotherapeutics, Inc.

 

cc:

Kari Heerdt, SVP Human Resources

 

File

 

I accept the position of EVP, Global Commercial, within Talecris
Biotherapeutics.

 

/s/ John Perkins

 

5/27/10

John Perkins

 

Date

 

2

--------------------------------------------------------------------------------